REVERSE the order granting the motion to dismiss AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.'


                                                                                        J.
                                                             Pickering
                                                                      r.




                                                             Saitta



                PARRAGUIRRE, J., concurring:
                            For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent JP Morgan lost its lien priority by virtue of the
                homeowners association's nonjudicial foreclosure sale. I recognize,
                however, that SFR Investments is now the controlling law and, thusly,
                concur in the disposition of this appeal.



                                                             Parraguirre

                cc:   Hon. Jerry A. Wiese, District Judge
                      Law Offices of Michael F. Bohn, Ltd.
                      The Castle Law Group, LLP
                      Eighth District Court Clerk




                      'The injunction imposed by our February 10, 2014, order is vacated.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A